First Appearance:
                           Case Continued:
                                 2:21-mj-00067-GMB Continued:
                                                     Document 8-2 FiledContinued:
                                                                        03/16/21 Page 1 of Continued:
                                                                                           4                                                                FILED
                                                                                                                                                  2021 Mar-16 PM 03:11
Continued:                        Continued:                           Continued:                      Continued:                      Continued: U.S.DISTRICT COURT
                                                                                                                                                     N.D. OF ALABAMA


Route To
 Groups: AUTO BURGLARY TASK FORCE
 People:




                        Arrest and Booking Report                                    Year:     2011    Incident #:   414934                              Amend #:
                          Jacksonville Sheriff's Office                              Previous Juvenile Jail Number:

                               Jacksonville, Florida                                       2011017390
                                                                                     Jail #:                         Admitted: 05/25/2011 04:52      File Direct: YES

                              ADULT                                                  JSO ID#: 743870                        Circuit
                                                                                                                       Court:

                       JAMES, JOSHUA ADAM                                            SSN:                              OBTS #: 1603053420

Incident Information
Incident Location                              Arrest Location
   8450 GATE PKWY W                              8450 GATE PKWY W
   JACKSONVILLE, FLORIDA 32246                   JACKSONVILLE, FLORIDA 32246
   Sub-sector: G3 TAZ: 356                       Sub-sector: G3 TAZ: 356
Arresting Agency: JACKSONVILLE SHERIFF'S OFFICE                   Day/Date/Time Arrested: Wednesday, 05/25/2011 02:55
Day/Date/Time Incident From: Wednesday, 05/25/2011 02:43 To: Wednesday, 05/25/2011 02:50
Offense Location Type: APARTMENT / CONDO
Miscellaneous
Interviewed By:
Drug Activity: NOT APPLICABLE Drug Type: NOT APPLICABLE
Arrest Made On: OV Is Incident Gang Related?: NO Was Hate Crime Involved?:  Was Dating Violence Involved?:
Alcohol Related: UNKNOWN (OR N/A)                             Drug Related: UNKNOWN (OR N/A)
         Domestic Violence Related?: NO                If No, Is it Domestic Related?: NO          Any Children under 18 Involved as a Victim?:


Arrestee - JAMES, JOSHUA ADAM
Demographics
  Race: WHITE                   Sex: MALE            Date of Birth: /1987
  Ethnicity: NOT OF HISPANIC ORIGIN Sub Ethnicity: NOT OF HISPANIC ORIGIN
  Primary Language: Secondary Language:
  Age: 23                         Height (inches): 5'11"                                    Weight (lbs): 185
  Hair Style:                     Hair Color: BROWN                                         Hair Length:
  Build: MEDIUM                   Eye Color: BROWN                                          Facial Hair:
  Complexion: FAIR / LIGHT Voice:
  Clothing/Description:
  Place of Birth: FRESNO, CALIFORNIA
 Nicknames:
 Aliases:
Distinguishing Marks (Scars, Marks, and Tattoos)
     Characteristic                            Body Location                                           Description
     TATTOO                                                                                            RIGHT FOREARM "OIF"/TRIBAL ON
                                                                                                       LEFT BICEP/2 RIFLES ON UPPER
                                                                                                       BACK/ACE OF SPAIDS ON RIBCAGE
Contact Information
  Home Phone #:                                Bus. Phone #:                            Ext.:                          Alt. Phone #:
  Cell Phone #:                  -4304         Cell Phone Provider: VERIZON
  Email Address:
Primary Identification
   Type of ID Given: DRIVERS LICENSE                                      ID:       6083                                Issuing State: GEORGIA
Agency Identification
   JSO ID: 743870        JPICS ID:
Addresses
   Is Homeless: NO
  Offered Services by Officer:                                 Services offered:



                    Printed 03/02/2021 15:41 by J.R. MOORE ( #5737 )
                                                                                                                           CCR #: 2011-0414934
ADLT          JAMES, JOSHUA ADAM                                         ARREST REPORT Page 1 of 4                         Jail #: 2011017390                ADLT
                    Case 2:21-mj-00067-GMB Document 8-2 Filed 03/16/21 Page 2 of 4
 Arrest       2011-0414934 (Continued)

Home Address                                 Mailing Address                               Alternate Address

  JACKSONVILLE, FLORIDA 32256
  Sub-sector: H2 TAZ: 575 Cross Street:
Employment/School
  Employer:         FLYER GUYS                            Occupation:
  School Last Attended: REFUSED
  Country of Citizenship: US Citizen?: YES Residence Type: CITY Residence Status: NON-RESIDENT
  ECD Usage: NOT APPLICABLE
  RTR written related to this incident?: RTR Incident Yr:  RTR Incident #:
  Drugs Involved?:    Alcohol Involved?:  Computer Involved?:
  Is Arrestee a Gang member?: NO Required to register as a sex offender?:
  Suspect Invoke Miranda?: YES Miranda Rights Given?: YES Arrestee Confessed?: NO Arrestee needs ADA Consideration?: NO
Weapon(s) Involved
 Weapon(s): NOT APPLICABLE (NONE)


Offense(s)
  #1     Statute #: 843.08                          Degree: F3         UCR Code: 260D Attempt Code: Committed
         FALSELY PERSONATING OFFICER, ETC.
    Citation #:                         SA #:                                                  Warrant Type: Not Applicable
    JSO Control #:                      Warrant/Case #:                                        No. of Counts: 1
    Jurisdiction:                                           Court Location/Div.:                             Judge:
    Purge/Bond Type: Bond                            Bond Amount:                   Date of Issue:             Date of Return:
    Criminal Activity Type:
                                                       Blanket Bond:
    VOP/FTA ONLY
    Original Statute No:                                     Degree:               UCR Code:                 Attempt Code: Committed
    Description:

  #2     Statute #: 856.021(1)                      Degree: M2         UCR Code: 9000   Attempt Code: Committed
         LOITERING OR PROWLING
    Citation #:                         SA #:                                                  Warrant Type: Not Applicable
    JSO Control #:                      Warrant/Case #:                                        No. of Counts: 1
    Jurisdiction:                                           Court Location/Div.:                             Judge:
    Purge/Bond Type: Bond                            Bond Amount:                   Date of Issue:             Date of Return:
    Criminal Activity Type:
                                                       Blanket Bond:
    VOP/FTA ONLY
    Original Statute No:                                     Degree:               UCR Code:                 Attempt Code: Committed
    Description:

  #3      Statute #: 843.02                  Degree: M1 UCR Code: 9000 Attempt Code: Committed
          RESISTING OFFICER WITHOUT VIOLENCE TO HIS OR HER PERSON
    Citation #:                  SA #:                                       Warrant Type: Not Applicable
    JSO Control #:               Warrant/Case #:                             No. of Counts: 1
    Jurisdiction:                                           Court Location/Div.:                             Judge:
    Purge/Bond Type: Bond                            Bond Amount:                   Date of Issue:             Date of Return:
    Criminal Activity Type:
                                                       Blanket Bond:
    VOP/FTA ONLY
    Original Statute No:                                     Degree:               UCR Code:                 Attempt Code: Committed
    Description:


Additional Information
On 05-25-11, at 0243, I was contacted by off duty officer J.L. Marrero (62662) as he was arriving home, at
                        in reference to a possible vehicle burglary in progress. I logged out on an investigation CCR and arrived at
the scene.

               Printed 03/02/2021 15:41 by J.R. MOORE ( #5737 )
                                                                                                        CCR #: 2011-0414934
ADLT       JAMES, JOSHUA ADAM                               ARREST REPORT Page 2 of 4                   Jail #: 2011017390         ADLT
                             Case 2:21-mj-00067-GMB Document 8-2 Filed 03/16/21 Page 3 of 4
   Arrest              2011-0414934 (Continued)

 While driving into, Ofc. Marrero contacted me again and asked me to request additional units as there were a total of four
 possible suspects. Once I arrived on scene to assist Ofc. Marrero, suspect James was detained. Officers P.J. Napoli (64377) and
 D.P. Gibson (69754) also arrived on scene to assist.

 Ofc. Marrero advised the following:

 "On 05/25/2011 at 0240 hours, I was flagged down in front of building four (4) at
             by a citizen in reference to a suspicious subject.

 The citizen advised me that he believed the suspect was looking for vehicles to break into in the apartment complex. It should be
 noted that there have recently been multiple burglaries to vehicles in the apartment complex. I observed the suspect shining a
 black flashlight at my police vehicle (parked) and then into several vehicles that were parked in the complex. I then noticed three
 (3) additional subjects walking in the middle of the apartment complex roadway. I was on the phone with Officer D.L. Wilson and
 requested for additional units to investigate. I followed the subjects to the back of the complex (building 7) and identified myself
 as a police officer with the Jacksonville Sheriff's Office (displayed my credentials). One of the subjects was detained. Officer
 Wilson then arrived and observed the suspect trying to conceal himself between two (2) cars as she drove by. The suspect then
 walked towards me. I once again identified myself as a police officer with the Jacksonville Sheriff's Office (displayed my
 credentials). The suspect had one of his hands concealed in his pocket and I then held my off duty weapon at my side. I ordered
 the suspect to take a seat on the curb while I conducted my investigation. The suspect refused after three (3) orders and stated,
 "Officer put the gun down! No, put the gun down!" I once again ordered the suspect to sit on the curb while simultaneously
 displaying my badge and he replied, "You can't arrest me, I am Military Police with the U.S. Army!" At the same time, the suspect
 pointed at a tattoo of OIF on his right arm. The suspect continually told me that he is a Military Police Officer and that I could not
 arrest him. Officer Wilson then assisted me with placing the suspect in handcuffs. The other subjects were trespassed from the
 property and released because I had not observed them attempting to conceal themselves. I informed the suspect of his Miranda
 Rights via memory. The suspect was unable to explain why he was shining his flashlight into multiple parked vehicles. He was
 also unable to explain why he had ducked down in between two parked vehicles when he saw Officer Wilson's patrol vehicle
 approaching. Post Miranda, the suspect advised that he did see my badge. I asked the suspect how many times I had ordered
 him to sit down at the curb of the street and he replied, "Atleast two times." The suspect then invoked his rights and asked for a
 public defender."

 The suspect stated to me that he and his co-workers were on the premises distributing flyers for a moving company. It should be
 noted that the community is gated and cannot be accessed via vehicle without a keycard or numerical passcode.

 The suspect along with the other three subjects were trespassed from the premises, two of which were juveniles; they were also
 curfew violated.

 The suspect was arrested and transported to the PTDF.


Signature
Transported By:                     D.L.WILSON ( #64637 )                                                                             Approving Supervisor: B.J.SHORE ( #5869 )
Arresting Officer #1:               J.L.MARRERO ( #62662 )                                                                            Arresting Officer #2: D.L.WILSON ( #64637 )
Div/Zone or Unit:                   PATROL                                                                                            Num of Cases Cleared:


State of Florida, County of Duval                          Arresting / Transporting Officer s Signature: ________________________________________________________________

Sworn to (or affirmed) and subscribed before me this _______ day of ____________________ , 20 ____, by

Personally Known ________ or Produced Identification ________ Type of Identification produced: _____________________________________________


____________________________________________________                                                                  ________________________________________________________________________________

Print,Type, or Stamp, Commissioned name of Notary Public                                                              Signature of Notary - State of Florida Certified Law Enforcement Officer or Corrections Officer



Investigation Time #1
Hour(s): 03                                  Minute(s): 00                           Cost Amount: $43.38


Jail Information (Back Door)                                                                              Date and Time Admitted: 05/25/2011 04:52
Jail Number: 2011017390                                                           Juvenile/Court Clerk #:


Triage Questions
Involved in Traffic Accident?: NO Injuries from Accident?:
Was OC Deployed Prior to/during Arrest?: NO Was a Hobble Restraint used on the Arrestee?: NO
Does the Arrestee Exhibit any Signs of Suicidal Behavior or Attempts?: NO Does the Arrested have any Observable Medical/Mental Health Problems?: NO


                         Printed 03/02/2021 15:41 by J.R. MOORE ( #5737 )
                                                                                                                                                              CCR #: 2011-0414934
ADLT              JAMES, JOSHUA ADAM                                                      ARREST REPORT Page 3 of 4                                           Jail #: 2011017390                                        ADLT
                       Case 2:21-mj-00067-GMB Document 8-2 Filed 03/16/21 Page 4 of 4
 Arrest          2011-0414934 (Continued)

Has the Arrestee Shown any Escape Potential or Violence Propensity Behaviors?: NO
Is there any other Information about the Arrestee that Jail Personnel need to Know?: NO
If Yes, What?:

                                             Part II of Arrest And Booking Report:
Arrestee Personal Information: How Long in Jax?
                                                                                          Verification By: ________________________
                                 Chemical Test Data
    Specimen:

    Blood               Breath     Urine         Unable         None
    Analysis Results:                                                      Refused:

    1st                 g/210L     TIME:                         Blood:


    2nd                 g/210L     TIME:                         Breath:


    3rd                 g/210L     TIME:                         Urine:

    Breath Test Instrument:

    Type:                                        Machine #:
    Operator Name and ID#:                       Date:




                                                                                               Right Thumb Print




                   Printed 03/02/2021 15:41 by J.R. MOORE ( #5737 )
                                                                                                    CCR #: 2011-0414934
ADLT         JAMES, JOSHUA ADAM                                  ARREST REPORT Page 4 of 4          Jail #: 2011017390                ADLT
